DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 1-20 are pending.  They comprise of 2 groups:
(1) Method: 1-19, and 
(2) Article: 20. 
Article claim group 20 is broader and simpler and will be examined first.  
As of 12/02/2020, independent claim 20 is as followed: 
20.    A computer program product comprising a computer program carrier comprising non-transitory computer readable media embodying one or more programmed instructions of a data privacy application operable to protect personal data in an on-line and a physical world in which the personal data is used for physical world communications, the data privacy application comprising instructions stored in a memory of a web server in communication with one or more users’ computing devices through one or more networks and in communication with a database comprising data structures for users of the data privacy application, the programmed instructions of the data privacy application being executable by a processor of the web server to
[1] receive personal data of users of the data privacy application from the users’ computing devices, the personal data including one or more physical mailing addresses of each user in the physical world;
[2] store the users’ personal data in the data structures of the database; 
[3] receive user input of permissions or rules concerning use of that user’s personal data by other users of the data privacy application, and update the data structures with the permissions or rules, 

[4] receive a request from the second user’s computing device to send a physical mailer to the first user in the physical world, 
wherein the request includes identification information that uniquely identifies the first user and that is known and provided by the second user; and
	[5] in response to the second user’s request, the data privacy application being further configured to
[6] identify personal data of the first user associated with the identification information in a data structure of the database and identify a preauthorized permission or rule specified by the first user for allowing the second user to communicate with the first user in the physical world using the personal data, and
	[7] retrieve or receive mailer data, wherein the physical mailer is generated based on the mailer data and the first user’s personal data in accordance with the identified preauthorized permission or rule input by the first user so that 
[8] the physical mailer is sent to the first user in the physical world without the second user being provided with the first user’s personal data.
	Note: for referential purpose, numerals [1]-[8] have been added to the beginning of each step.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1-20 (all) are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., 
(1) process, 
(2) machine, 
(3) manufacture or product, or 
(4) composition of matter.  

If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception, i.e., 
(1) law of nature, 
(2) natural phenomenon, and 
(3) abstract idea. 

and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include:
(i) a method of organizing human activities, 
(2i) an idea of itself, or 
(3i) a mathematical relationship or formula.  

For instance, in Alice Corp. (Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014)), the Court found that “intermediated settlement” was a fundamental economic practice, which is considered as (i) a certain method of organizing human activities, which is an abstract idea.
The PTO recently published revised guidance on the application of 101.  See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (USPTO Jan. 7, 2019) (“Guidance”).
Under the current 2019 PEG USPTO guidance, a two-step analysis is utilized to determine subject matter eligibility under 101.  
    PNG
    media_image1.png
    691
    600
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    492
    632
    media_image2.png
    Greyscale



Step 1: 
In the instant case, with respect to claims 1-20:
	Claim category:
(1) System: 1-19, and
(2) Article: 20.
Analysis:

1. Article: claims 20, is  directed to a method for mail delivery on emailed based communication exchange comprising the steps of receiving user data, storing user data, receiving rules for pre-approved user access permission of personal data (address), receiving a request from a second user to send a mail to the first user, verifying the second user access permission from the pre-approved access permission rule, generating a mail/postcard and mail the postcard to the first user, which is an abstract idea (Step 1:Yes).

1-19 is directed to a system (machine) comprising a web server, data privacy application, a database, and application for mail delivery on emailed based communication exchange comprising the steps of receiving user data, storing user data, receiving rules for pre-approved user access permission of personal data (address), receiving a request from a second user to send a mail to the first user, verifying the second user access permission from the pre-approved access permission rule, generating a mail/postcard and mail the postcard to the first user, which is an abstract idea (Step 1:Yes).
Thus, the claims are generally directed towards one of the four statutory categories under 35 USC § 101.  

Step 2A (Guideline)
1) Prong 1: Determine whether the claims at issue are directed to one of those patent-ineligible concept?  Does the claim recites any judicial exceptions, including certain groups of abstract ideas? i.e. 
(1) Mathematical concepts -- mathematical relationships, mathematical formulas or equations, and mathematical calculations;

(2) Certain method of organizing human activities -- 

(i) fundamental economic principles or practices (including hedging, insurance, mitigating risk);

(ii) commercial or legal interactions (including agreements in the form of contracts; Legal obligations; Advertising, marketing or sales activities or behaviors; business relations);    

(iii) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 

(3) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, and opinion). 

2) Prong 2: Does the claim recites additional elements that integrate the judicial exception into a practical application? For examples: 
Improvements to the functioning of a computer or to any other technology or technological field.
(2) MPEP § 2106.05 (b) – Applying the judicial exception with or by use of a particular machine.
(3) MPEP § 2106.05 (c) – Effecting a transformation or reduction of a particular article to a different state or thing.
(4) MPEP § 2106.05 (e) – Applying the judicial exception in some other meaningful way beyond general linking the use of the judicial exception to a particular technological environment.
Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
(2) MPEP § 2106.05 (g) – Adding insignificant extra-solution activity.
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, determines whether the claim:

Step 2B (Guideline):
1) Does the claim recite additional elements that amount to an inventive concept (aka “significantly more”) than the judicial exception? or
2) adding a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP 2106.05(d)); or

Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
(2) MPEP § 2106.05 (g) – Adding “insignificant extra-solution activity (IE-SA)”.
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
(4) MPEP § 2106.05 (d) and Berkheimer Memo- Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.

Actual Analysis 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A, Prong 1: Does the Claim Recite a Judicial Exception?
(1) Prong 1: Independent claim 20 recite(s) a concept e-mail based card (or gift) delivery, which is a concept/plan and squarely within the realm of abstract idea.  
Specifically, claim 20 recites steps for mail delivery on emailed based communication exchange comprising the steps of receiving user data, storing user data, receiving rules for pre-approved user access permission of personal data (address), receiving a request from a second user to send a mail to the first user, verifying the second user access permission from the pre-approved access permission rule, generating a mail/postcard and mail the postcard to the first user.  In summary, the steps include the steps that a person would perform when analyzing a communication exchange between two parties using a third party to hold personal physical data of each user and preventing the two parties to know their personal data and send out communication exchanges while keeping track of the user access permission rules.  The recited subject matter belongs to the group of certain methods of organizing human activity.  MPEP 2106.04(a)(2)(II) (“Certain Methods of Organizing Human Activity”).
Claim 20 recites a method, comprising steps of:	
[1] receive personal data of users.	Data gathering, Insignificant 
	extra-solution activity (IE-SA).	
[2] store the data.	Data storage, IE-SA.	
[3] receive user access permission rule data.	Data gathering.
[4] receive a 2nd user request (data).			Data gathering, IE-SA.
[5] identify personal data of 1st user.			Mental step.
[6] retrieve mailer data.				Data gathering.
[7] sending the mailer (data) to 1st user.		Mental step.

Thus under Step 2A, prong 1 or (i), the limitations of steps [5] and [7],  recite steps which may fit within the Revised Guidance category of “mental processes”, that normally entails steps of “observation, evaluation, analyzing, judgment and opinion”.  The claims fall into the “evaluation and analyzing” concepts.  These limitations, when given their broadest reasonable interactions” between the various entities/sources, which is a method of organizing human activity and, therefore, an abstract idea.  	
(2) Step 2A, Prong 2:  
Does the claim recites additional elements that integrate the judicial exception into a practical application?  
In this case, independent claim 20, as a whole, is focused on “business process management” by configuring a plan for mail delivery on emailed based communication exchange comprising the steps of receiving user data, storing user data, receiving rules for pre-approved user access permission of personal data (address), receiving a request from a second user to send a mail to the first user, verifying the second user access permission from the pre-approved access permission rule, generating a mail/postcard and mail the postcard to the first user.
MPEP § 2106.05 (a) - Improvements to the functioning of a computer or to any other technology or technological field: 
Conclusion (1): none.  
The claimed invention is directed to a business practice that involves using generic computer components as tools to enhance a plan for physically mailing an item to a user, see cited above.
The claimed invention does not appear to meet the guideline of MPEP 2106.05(a) since the claimed invention does not appear to improve the functioning or operation of a computer system or any other Technical Field or Technology.
The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on computer system.
(ii) recitation of a computer system that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  
additional elements or combination of elements in the claims do not provide an improvement to the functioning of a computer or to any other technology or technical field.
(2) MPEP § 2106.05 (b) – Applying the judicial exception with or by use of a particular machine.
Conclusion (2): none.  
As shown in Figs. 1A-1D, and specification [0007-0204], the computer system comprises devices that are generic server computer devices, “data processing system” that was described in the specification at a high level of generality, comprising generic computer components.  No indication in the specification nor does the attorney indicating that the operations recited in claim 1 requires any specialized computer hardware or other inventive computer components, i.e., a particular machine, or invokes any inventive programming.     
(3) MPEP § 2106.05 (c) – Effecting a transformation or reduction of a particular article to a different state or thing.
Conclusion (3): none.  
The claims deal with a business practice that involves using generic computer components as tools to enhance a plan mail delivery on emailed based communication exchange comprising the steps of receiving user data, storing user data, receiving rules for pre-approved user access permission of personal data (address), receiving a request from a second user to send a mail to the first user, verifying the second user access permission from the pre-approved access permission rule, generating a mail/postcard and mail the postcard to the first user.  The displaying of the relationship and the analysis result, i.e. a physical mailer is sent to the first user without other user being provided with the first user personnel data, is not a “transformation or reduction of an article into a different state or thing constituting patent-eligible subject matter”. 
See In re Bilski, (Fed. Cir. 2008), see also CyberSource Corp. vs. Retail Decisions (Fed. Cir. 2011) (“The mere manipulation or reorganization of data … does not satisfy the transformation prong.”).

(4) MPEP § 2106.05 (e) – Applying the judicial exception in some other meaningful way beyond general linking the use of the judicial exception to a particular technological environment.
Conclusion (4): The current claims do not add meaningful limitations beyond generally linking the use of judicial exception, a method for a plan for physically mailing an item to a user, while limiting data access of the user, see cited above.  Limitations that are not indicative of integration into a practical application:

MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
Conclusion (1): The current claims merely invoke a generic computer components as a tool in which the computer instructions apply the judicial exception.
	
(2) MPEP § 2106.05 (g) – Adding insignificant extra-solution activity.
Conclusion (2): as shown above, steps 1-4 and 6 and 7 in independent claim 20 cite insignificant extra-solution activity.
	
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
Conclusion (3): These 7 steps in independent claim 1 are limitations to be simply “a field of use” that attempts to limit the abstract idea to a particular technological environment.  
This judicial exception is not integrated into a practical application because a method for a mail delivery on emailed based communication exchange comprising the steps of receiving user data, storing user data, receiving rules for pre-approved user access permission of personal data (address), receiving a request from a second user to send a mail to the first user, verifying the second user access permission from the pre-approved access permission rule, generating a mail/postcard and mail the postcard to the first user.  The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on a computer, and/or 
(ii) recitation of generic computer structures in network processing, a processing device and a memory device, that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  
(1) This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements – using a computer system, computer server system, and communication software to perform all the business steps of a mail delivery on emailed based communication exchange comprising the steps of receiving user data, storing user data, receiving rules for pre-approved user access permission of personal data (address), receiving a request from a second user to send a mail to the first user, verifying the second user access permission from the pre-approved access permission rule, generating a mail/postcard and mail the postcard to the first user.  
The computer system in the [6-7] steps above is recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of: identify and generate a mail.  The additional steps of receiving, storing, retrieving and sending are insignificant extra-solution activity (IE-SA) steps.  Therefore, the claimed invention amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Furthermore, a method for a mail delivery on emailed based communication exchange comprising the steps of receiving user data, storing user data, receiving rules for pre-approved user access permission of personal data (address), receiving a request from a second user to send a mail to the first user, verifying the second user access permission from the pre-approved  is well known practice as shown in MPEP 2106.05 (d) Well-Understood, Routine, Conventional Activity [R-08.2017].  
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See item (v.).
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
Moreover, below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); 
ii. Shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); 
iii. Restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); 
iv. Identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
vi. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and 
vii. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to “integration of the abstract idea” into a “practical application”, the additional element of using “server”, “a processor” and “memory device” to perform those cited steps amounts to no more than mere instructions to a mail delivery on emailed based communication exchange comprising the steps of receiving user data, storing user data, receiving rules for pre-approved user access permission of personal data (address), receiving a request from a second user to send a mail to the first user, verifying the second user access permission from the pre-approved access using a generic computer component.  Mere instructions to apply an exception using a generic computer component can not provide an inventive concept.  The claim is not patent eligible.  
Step 2B: 
The Claims Lack an Inventive Concept
Having determined under step 2A, prong 1, of the Mayo/Alice framework that claim 1 is directed to an abstract idea, the next step would be determined whether claim 1: 
(1) adds specific limitation beyond the judicial exception that are not “well-understood, routine, conventional activity” in the field, or
(2) simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
As shown in the claim, the only claim element beyond the abstract idea is the “server data processing system,” i.e., a collection of generic computer components used to perform generic computer functions, as shown in spec. [0007-0204] and Figs. 1A-1D.  There is nothing in the specification to indicate that the steps recited in claim 20 requires any specialized hardware or inventive computer components, invoke any specialized inventive software, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions, e.g., [1] receive personal data of users, [2] store the data, [3] receive user access permission rule data, [4] receive a 2nd user request (data), [5] identify personal data of 1st user, [6] retrieve mailer data, and [7] sending the mailer (data) to 1st user.	
Considered as an ordered combination, the computer components of the method add nothing that is not already present when the steps reconsidered separately.  Viewed as a whole, the method claims simply configuring a plan for a mail delivery on emailed based communication exchange comprising the steps of receiving user data, storing user data, receiving rules for pre-approved user access permission of personal data (address), receiving a request from a second user to send a mail to the first user, verifying the second user access do not, for example, purport to improve the functioning of the computer itself nor do they effect an improvement in any other technology or technical field.  Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea of configuring a plan for mailing an item to a user, by various data processing mechanism using some unspecified, generic computer. 
As for the use of a system, as shown in Figs. 1A-1D, to carry out the steps [1]-[7] above, it does not impose meaningful limits on the claims. Specifically, the storage device merely stores the data, and the computer system just performs insignificant, conventional, and routine steps (e.g., receiving, storing, receiving, identifying, retrieving and mailing), these extra insignificant activities do not impose meaningful limits on the scope of the claims and are not integral to the invention as a whole. See Bancorp, 687 F.3d at 1278; SiRF Tech., Inc., v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (“In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed).  
Under current practices, that is not enough to transform an abstract idea into a patent-eligible invention.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
2106.05(d) Well-Understood, Routine, Conventional Activity [R-08.2017] 
Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry. If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility. 


    PNG
    media_image3.png
    319
    722
    media_image3.png
    Greyscale


See 2019 Revised Guidance, 84 Fed. Reg. at 52.  See also Berkheimer v. HP (Fed Cir. 2018) (concluding that parsing, comparing, storing, and editing data are abstract ideas); and SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950 (Fed. Cir. 2014) (comparing new and stored information and using rules to identify options is an abstract idea).  

As for dep. claims 2-5 (part of 1 above), which deal with further tools for generating a post card and mail it, these further limit the scope of the abstract idea “generated a printed post card”, without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claims 2-5 are not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 6 (part of 1 above), which deal with types of card, a post card, the this further limit the scope of the abstract idea “post card types”, without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract 
As for dep. claims 7-10 (part of 1 above), which deal with further rule features user data permission access for privacy protection, these further limits the access rules scope, without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claims 7-10 are not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claims 12-14 (part of 1 above), which deal with further rule features user data permission access for privacy protection, these further limits the access rules scope, without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claims 12-14 are not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claims 15-16 and 18-19 (part of 1 above), which deal with further rule features user data permission access for privacy protection, these further limits the access rules scope, without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c ) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claims 15-16 and 18-19 are not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 17 (part of 1 above), which deal with types of online application or website, game or social networking, the this further limit the scope of the abstract idea “online or website types”, without including: (a) an improvement to another technology or technical field, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). 
Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103: 
(a) combining prior art elements according to known methods to yieldpredictable results; 
substitution of one known element for another to obtainpredictable results; 
(c) Use of known technique to improve similar devices (methods, orproducts) in the same way; 
(d) Applying a known technique to a known device (method, or product)ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified,predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it foruse in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
	Each rationale is resolved using the Graham factual inquiries.

Claim 20 (article) and 1, 6-12, 15-19 (system) are rejected under 35  U.S.C. 103(a) as obvious over 
Name				Publication
1) STORCH et al. 		US 2007/0.124.212, and 
2) LITTLE 			WO 2008/009052.
As for independent claims 20 (article), STORCH et al. discloses a computer program product comprising a computer program carrier comprising non-transitory computer readable media embodying one or more programmed instructions of a data privacy application operable to protect personal data in an on-line and a physical world in which the personal data is used for physical world communications, the data privacy application comprising instructions stored in a memory of a web server in communication with one or more users’ computing devices through one or more networks and in communication with a database comprising data structures for 

    PNG
    media_image4.png
    608
    494
    media_image4.png
    Greyscale


[1] receive personal data of users of the data privacy application from the users’ computing devices, the personal data including one or more physical mailing addresses of each user in the physical world;

    PNG
    media_image5.png
    551
    636
    media_image5.png
    Greyscale

[2] store the users’ personal data in the data structures of the database; 
{See Fig. 1, Database 26, Database 52, and [0039] “…providing a shipping address”]}
{see Fig. 1, Fig. 5 above, Fig. 6, 300, 302 “Access Member Website”, Delivery Module, “Retrieve E-Mail Address”, 320 “Shipping Address based on Email”, 
¶¶ [0015 “….delivery module 24 is configured to procure street addresses from one or more third party computers 50 maintaining similar e-mail and street address databases 52.  In one embodiment, third party computers 50 may comprise portions of an on-line membership network, such as popular Internet Service Provider (ISP), for example, with which the retailer has contracted for access”]   

    PNG
    media_image6.png
    441
    492
    media_image6.png
    Greyscale


[3] receive user input of permissions or rules concerning use of that user’s personal data by other users of the data privacy application, and update the data structures with the permissions or rules, 
{see [0039 … the party provides permission to retail module 24 to deliver the gift by replying to the e-mail request and providing a shipping address]}
wherein a first user (receiving user), to utilize the first user’s personal data hosted by the database, and to allow the second user to communicate with the first user in the physical world, [4] receive a request from the second user’s computing device to send a physical mailer to the first user in the physical world, 
wherein the request includes identification information that uniquely identifies the first user and that is known and provided by the second user; and
{see [0039 … the party provides permission to retail module 24 to deliver the gift by replying to the e-mail request and providing a shipping address]}

	
    PNG
    media_image7.png
    296
    571
    media_image7.png
    Greyscale

	
    PNG
    media_image8.png
    161
    566
    media_image8.png
    Greyscale



[6] identify personal data of the first user (receiver) associated with the identification information in a data structure of the database, and

    PNG
    media_image9.png
    467
    550
    media_image9.png
    Greyscale

	[7] retrieve or receive mailer data, wherein the physical mailer is generated based on the mailer data and the first user’s personal data in accordance with the identified authorized permission or rule input by the first user so that the physical mailer is sent to the first user in the physical world without the second user being provided with the first user’s personal data.
¶¶ [0023 “the first party is queried at 108 as to whether he/she would like to send the selected items to a second party…….., such as by filling out an on-line shipping form.  At 112, the shipping information provided by the first party at 110 is verified and an output is provided ….that causes the selected items(s) to be delivered to the desired shipping address entered at 110…”]

    PNG
    media_image10.png
    715
    456
    media_image10.png
    Greyscale

Note on [0039], STORCH et al. fairly teaches providing permission to the Retail Delivery Module of permission to deliver the gift a physical mailing address upon request by a specific party.  As for the data privacy application, this reads over the “Delivery Module”, Fig. 2, 24, in view of the data privacy protection of the recipient as taught in [0039 “permission”] and [0049 …procured addresses for shipping without revealing the selected address to the first member.] which would provide “data privacy protection” of the user/receiver/recipient.
Therefore, STORCH et al. fairly teaches the claimed invention except for the use of:

LITTLE  (WO 2008/009052) is cited to teach well known account operating rules/restrictions whereby a pre-authorized (defined) permission or rule for a pre-defined list of authorized users to access loyalty item from the account (e.g. family members), see attached.
	
    PNG
    media_image11.png
    101
    549
    media_image11.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA before the effective filing date of the claimed invention to modify the E-mail based gift delivery system of STORCH et al. by replacing the post-authorized permission rule with pre-authorized permission rule as taught by LITTLE to inherently automate the response function and reduce response time if this parameter is essential.  Rational (G).  Alternatively, since the claimed invention is merely (G) a modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and in the combination/replacement each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination-replacement were predictable.
As for independent system claim 1, which is basically the computer system network, web server comprising a processor for executing the non-transitory computer readable media (CRM) of claim 20, it’s rejected over the computer system network of STORCH et al./LITTLE , see Fig. 1, Retailer Computer 20, which functions as server for the communication network. 

    PNG
    media_image4.png
    608
    494
    media_image4.png
    Greyscale

As for dep. claim 6 (part of 1 above), which deals the type of note gift card, in view of “sending messages” and “gift”, on [0001-0002], the selection of greeting card or postcard would read over “message/gift” or would have been obvious to use other similar message carrying note or gift expression note.
As for dep. claim 7 (part of 1 above), which deals data privacy protection rules: a feature of the user/sender, never physically possesses the mail, this is taught in STORCH et al. [0039 … the 2nd party (receiver) provides permission to retail module 24 to deliver the gift by replying to the email request and providing a shipping address] and Fig. 2 “Access Website”, “Verify Ship to Address” of the receiver.  The buyer/sender will not possess the mail gift when the mailed gift is sent to the receiver.
1 above), which deals data privacy protection rules: a provision of anonymity control of the address, this is taught in STORCH et al. [0039], and [0049 …procured addresses for shipping without revealing the selected address to the first member.] which would provide “data privacy protection” of the user/receiver/recipient or LITTLE a pre-authorized (defined) permission or rule for a pre-defined list of authorized users to access loyalty item from the account (e.g. family members), see attached above.
As for dep. claim 9 (part of 1 above), which deals with further data privacy rules: features of the gift receiver data for receiving the gift, i.e. name, address, this is inherently included in the mailing of the gift as taught in STORCH et al. Fig. 2, 110 “enter shipping address”, and 112, “verify shipping to address” and [03 … names or pseudonyms…] and [0015 …address comprising a plurality of components..] and [0049 …procured addresses for shipping without revealing the selected address to the first member.] which would provide “data privacy protection” of the user/receiver/recipient or LITTLE a pre-authorized (defined) permission or rule for a pre-defined list of authorized users to access loyalty item from the account (e.g. family members), see attached above.
As for dep. claim 10 (part of 1 above), which deals with further features of the personal data, includes a physical address of the user, this is taught in [0020.. the delivery module 24 may prompt the first party (sender) as to whether he/she would like continue with the transaction and have the gift delivered to his/her own address…] which would require the database to include a physical mailing address of the second user (sender).  As for the mailer to include a “return address” but not the of the second user (sender), this is taught in [0024… the second party refusing the gift, will be returned directly to the retailer…], which indicates that the retailer’s address is on the “Return address” so the gift can be returned to the retailer for “re-stock” change to the first party.
1 above), which deals with further features of the mailer to include a “return address” to be printed on a mail, this is well known practice for conventional mail with destination “To:” and “From:…” for returning.
As for dep. claim 12 (part of 1 above), which deals with further features of the personal data, includes a real name of the user, this is taught in [0020.. the delivery module 24 may prompt the first party (sender) as to whether he/she would like continue with the transaction and have the gift delivered to his/her own address…] which would require the database to include a physical mailing address and real name of the second user (sender).  As for the mailer to include a “return address” but not the of the second user (sender), this is taught in [0024… the second party refusing the gift, will be returned directly to the retailer…], which indicates that the retailer’s address is on the “Return address”, and not real name of the second user, so the gift can be returned to the retailer for “re-stock” change to the first party.
As for dep. claim 15 (part of 1 above), which deals with further data protection rules, i.e.  a determination that the identification information of the second user (sender), is not in the database, this is taught in [0024.. refusing the gift, will be returned directly to the retailer.  In one embodiment, the first party (sender) is instructed that any such return of merchandise will result in a “re-stock” charge to the first party], which indicates the second user identification information is not included in the data structure of the database and therefore, the returned gift will not be sent to the second user (sender).
As for dep. claim 16 (part of 1 above), which deals the user’s application, same online application or website, this is taught in [0001 website user, on-line recipient..], [0003 ..on-line dating services often enable members to send messages or chat with one another using assumed names…].  As for further communication exchange rules or data protection rules, use of real name and address for the first user (recipient/receiver), this is taught in [0039] wherein 
As for dep. claim 17 (part of 1 above), which deals the user’s application, same online application or website, this is taught in [0001 website user, on-line recipient..], [0003 ..on-line dating services often enable members to send messages or chat with one another using assumed names…].  
As for dep. claim 18 (part of 1 above), which deals further feature of the pre-authorized permissions, i.e. more than one user as being approved, this is taught in LITTLE wherein the list of authorized users normally contains more than one person.  To add more users would have been obvious as mere duplicate of parts for multiple effects.
Legal Precedent: concept/teaching of “duplication of parts/items" for multiple effects is well known case law.  In re Harza, 124 USPQ 378, 380; 274 F. 2d 669 (CCPA 1960).     
 
    PNG
    media_image11.png
    101
    549
    media_image11.png
    Greyscale

As for dep. claim 19 (part of 1
Dependent claims 2-5 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over STORCH et al. /LITTLE as applied to claims 1, 6-12, 15-19 above, and further in view of (3) SEVCIK et al., US 6,330,542.
As for dep. claim 2, SEVCIK et al. teaches the connection of a printer to a communication network for printing a postcard, see Fig. 1, Fig. 6.

    PNG
    media_image12.png
    293
    549
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    662
    400
    media_image13.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA before the effective filing date of the claimed invention to modify the E-mail based gift delivery system of STORCH et al. /LITTLE  by connecting to a printer for printing a postcard as taught by SEVCIK et al. for providing printing product, as shown in Fig. 1 and Fig. 6. Rational (G).  Alternatively, since the claimed invention is merely (G) a modify the prior art reference or to combine prior art reference 
As for dep. claim 3 (part of 2/1 above), which deals with a conventional cutter to cut the printed paper/card to a certain size, 3x5 inches, as shown in Fig. 6, Size Options, this is inherently included in the system of SEVCIK et al. to provide the proper size selection, 3x5, or 4x6 or 6x9, etc. 
As for dep. claim 4 (part of 3/1 above), which deals with a conventional packaging system to insert a postcard into an envelope, this is inherently taught in SEVCIK et al. Fig. 3, “Envelopes”, Fig. 16 “Folding”, “Packaging”, etc. The insertion of the postcard inside an envelop for mailing is well known practice and would have been obvious to do to prepare for postage and mailing.
As for dep. claim 5 (part of 3/1 above), which deals with a conventional packaging conventional postage system to apply a postage to the envelope or package for mailing it to the recipient/receiver.  This is inherently taught in STORCH et al. Fig. 2, 110 “enter shipping address”, and 112 “verify and ship to address”, which normally requires putting a proper postage/stamp on the envelope so it can be mailed to the recipient.  
As for dep. claim 14 (part of 3/1 above), which deals with identification of a printing and mailing facility that is closer to the address of the recipient, this is taught in SEVCIK et al. page 6, lines 60-63.
	
    PNG
    media_image14.png
    95
    522
    media_image14.png
    Greyscale


Dependent claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over STORCH et al. /LITTLE as applied to claims 1, 6-12, 15-19 above, and further in view of (4) SHINKAI, US 2002/0.052.753.
SHINKAI is cited to teach the concept of transmitting an electronic version of a print order to a remote computer device of a user for ascertaining details of the order, see [0009], Fig. 4, Fig. 6, step [206].

    PNG
    media_image15.png
    157
    499
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    228
    443
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    206
    443
    media_image17.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA before the effective filing date of the claimed invention to modify the E-mail based gift delivery system of STORCH et al. /LITTLE  by transmitting an electronic version of a print order to a remote computer device of a user as taught by SHINKAI for informing the details of the order/mailer to the user/recipient if desired, as taught by SHINKAI above.  Rational (G).  Alternatively, since the claimed invention is merely (G) a modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and in the combination/replacement each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination-replacement were predictable.
Conclusions
1) 101 Rejection:
The parent case, 13/049,873, was appealed to the CAFC on March 20, 2020 and the case was affirmed by the CAFC on 101 rejection by the examiner on Jan. 7, 2021.  Both cases have similar scope.
2) 103 Rejection:
Applicant’s arguments with respect to claim(s) have been considered but are moot because the claim has been amended and new references have been used to address the amendment.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on M-F: 6:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/Primary Examiner, Art Unit 3689